DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 06/27/2019. 
This action is in response to amendment and/or arguments filed on 09/28/2022. In the current amendments, claims 1-9 and 16-17 have been amended and claim(s) 1-24 are currently pending and have been examined. 
In response to amendments and/or arguments filed on 09/28/2022, the 35 U.S.C 112(f) claim interpretations made in the previous Office Action has been withdrawn. 
In response to amendments and/or arguments filed on 09/28/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn. 
In response to amendments and/or arguments filed on 09/28/2022, the 35 U.S.C 112(a) rejections made in the previous Office Action has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Specification
The use of the terms WiFi in ¶38, which is trade name or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (“Graph Convolutional Networks for Text Classification”) (herein thereafter Yao) in view of Wang et al. (“Attacking Graph-based Classification via Manipulating the Graph Structure”) and further view of Dominessy et al. (US Pat No. 10868825 B1). 
Regarding claim 1 (Currently Amended)
Yao teaches utilize a natural language processing model to generate a graph based on a publication; (Examiner notes that publications are equivalent to documents. Yao discloses in the Introduction ¶3, “In this work, we propose a new graph neural network-based method for text classification. We construct a single large graph from an entire corpus, which contains words and documents as nodes.”)
analyze two or more nodes in the graph by identifying respective attributes of the two or more nodes in the graph; (Yao discloses identifying attributes in the Abstract, “We build a single text graph for a corpus based on word co-occurrence and document word relations.” Yao further discloses an analyzer (i.e. a classifier) in sec. Text Graph Convolutional Networks ¶2, “After building the text graph, we feed the graph into a simple two layer GCN as in (Kipf and Welling 2017), the second layer node (word/document) embeddings have the same size as the labels set and are fed into a softmax classifier.”)
provide an indication of the two or more nodes that include similar respective attributes; (Yao discloses indicating word occurrence which is the count of nodes that have the same attribute in sec. Text Graph Convolutional Networks ¶1, “We build edges among nodes based on word occurrence in documents (document-word edges) and word co-occurrence in the whole corpus (word-word edges). The weight of the edge between a document node and a word node is the term frequency-inverse document frequency (TF-IDF) of the word in the document, where term frequency is the number of times the word appears in the document, inverse document frequency is the logarithmically scaled inverse fraction of the number of documents that contain the word. […] A positive PMI value implies a high semantic correlation of words in a corpus, while a negative PMI value indicates little or no semantic correlation in the corpus. Therefore, we only add edges between word pairs with positive PMI values.”)
Yao does not teach a system comprising: interface circuitry; programmable circuitry; and instructions to program the programmable circuitry to
…
and assign a weight to the attack mechanism based on how widely the attack mechanism is used in an industry, an availability of a technique to mitigate the attack mechanism, and a distance between the two or more nodes in the graph
…
generate an attack mechanism based on the indication. 
Wang teaches and assign a weight to the attack mechanism based on how widely the attack mechanism is used in an industry, (pg. 3 section 2.1 “Collective classification has been applied for graph-based security and privacy analytics for over a decade. Specifically, given a training dataset, collective classification first defines a prior reputation score for each node in the graph. Then, it assigns or learns weights for the edges in the graph and propagates the prior reputation scores among the graph to obtain a posterior reputation score for each node”)
an availability of a technique to mitigate the attack mechanism, (abstract “We evaluate our attacks and compare them with a recent attack designed for graph neural networks using three graph datasets. Our results show that 1) our attacks can effectively evade graph-based classification methods; 2) our attacks do not require access to the true parameters, the true training dataset, and/or the complete graph; and 3) our attacks outperform the existing attack for evading collective classification methods and some graph neural network methods. We also apply our attacks to evade Sybil detection in Twitter using a large-scale Twitter graph with real Sybils.”)
and a distance between the two or more nodes in the graph. (Pg. 2029 left col “. In particular, we adopt a variant of closeness centrality in network science to measure the closeness between a positive node and the negative nodes. Specifically, for a positive node, we compute the inverse of the sum of the distances between the positive node and all negative nodes as the closeness centrality”)
Yao and Wang are analogous art because they are both directed to machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify graph generator and analyzer disclosed by Yao to include the attack mechanism analysis system taught by Wang in order to formulate an optimization problem which can be solved using collective classification method via manipulating the graph structure as disclosed by Wang (Wang Conclusion and Future Work: “We perform the first systematic study on attacks to collective classification methods via manipulating the graph structure. We propose a threat model to characterize the attack surface of collective classification methods, e.g., an attacker’s background knowledge can be characterized along the Parameter, Training dataset, and Graph dimensions. We show that our attack can be formulated as an optimization problem, which can be solved approximately by some techniques that we propose.”).
Yao in view and Wang does not teach a system comprising: interface circuitry; programmable circuitry; and instructions to program the programmable circuitry to.
Dominessy teaches a system comprising: interface circuitry; programmable circuitry; and instructions to program the programmable circuitry to. (Col 9 lines 3-13 “Applications 4 may provide functionality of an automated software assurance assessment tool that is capable of detecting threats in modern runtime systems, such as target computing systems 20. One or more of target computing systems 20 may include multi-core processors, distributed/cloud systems, and/or virtual machine hypervisors. In many cases, one or more of target computing systems 20 may provide a heterogeneous hardware environment that includes different types of hardware components (e.g., accelerators, processing units), such as GPU's and/or FPGA's.”)
Yao, Wang and Dominessy are analogous art because they are all directed to machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify graph generator and analyzer disclosed by Yao in view of Wang to include programmable circuitry taught by Dominessy in order to “provide functionality of an automated software assurance assessment tool that is capable of detecting threats in modern runtime systems” as disclosed by Dominessy (col 9 lines 3-13 “Applications 4 may provide functionality of an automated software assurance assessment tool that is capable of detecting threats in modern runtime systems, such as target computing systems 20. One or more of target computing systems 20 may include multi-core processors, distributed/cloud systems, and/or virtual machine hypervisors. In many cases, one or more of target computing systems 20 may provide a heterogeneous hardware environment that includes different types of hardware components (e.g., accelerators, processing units), such as GPU's and/or FPGA's.”)
Regarding Claim 9:
Claim 9 is a product claim, corresponding to product claim 1. The only difference is that claim 9 recites a non-transitory computer readable storage medium and a processor, taught above. Claim 9 is rejected for the same reasons as claim 2.

Regarding Claim 17:
Claim 17 is a method claim, corresponding to product claim 1. Claim 17 is rejected for the same reasons as claim 1.

Regarding Claim 2 (Currently Amended)
Yao in view Wang with Dominessy teaches the system of claim 1. 
Yao further teaches wherein …is to determine whether the graph is generated (Yao discloses an identity matrix that identifies the graph and its size in sec. Text Graph Convolutional Networks ¶1-2 “We simply set feature matrix X = I as an identity matrix which means every word or document is represented as a one-hot vector as the input to Text GCN. […] Therefore, we only add edges between word pairs with positive PMI values.”)
and, in response to determining the graph is generated, transmit the graph. (Yao discloses transmitting the graph in sec. Text Graph Convolutional Networks ¶2, “After building the text graph, we feed the graph into a simple two layer GCN as in (Kipf and Welling 2017), the second layer node (word/document) embeddings have the same size as the labels set and are fed into a softmax classifier.”)
Wang further teaches the programmable circuitry… (Col 9 lines 3-13 “Applications 4 may provide functionality of an automated software assurance assessment tool that is capable of detecting threats in modern runtime systems, such as target computing systems 20. One or more of target computing systems 20 may include multi-core processors, distributed/cloud systems, and/or virtual machine hypervisors. In many cases, one or more of target computing systems 20 may provide a heterogeneous hardware environment that includes different types of hardware components (e.g., accelerators, processing units), such as GPU's and/or FPGA's.”)
Yao, Wang and Dominessy are analogous art because they are all directed to machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify graph generator and analyzer disclosed by Yao in view of Wang to include programmable circuitry taught by Dominessy in order to “provide functionality of an automated software assurance assessment tool that is capable of detecting threats in modern runtime systems” as disclosed by Dominessy (col 9 lines 3-13 “Applications 4 may provide functionality of an automated software assurance assessment tool that is capable of detecting threats in modern runtime systems, such as target computing systems 20. One or more of target computing systems 20 may include multi-core processors, distributed/cloud systems, and/or virtual machine hypervisors. In many cases, one or more of target computing systems 20 may provide a heterogeneous hardware environment that includes different types of hardware components (e.g., accelerators, processing units), such as GPU's and/or FPGA's.”)
Regarding Claim 10:
Claim 10 is a product claim, corresponding to product claim 2. The only difference is that claim 10 recites a non-transitory computer readable storage medium and a processor, taught above. Claim 10 is rejected for the same reasons as claim 2.

Regarding Claim 18:
Claim 18 is a method claim, corresponding to product claim 2. Claim 18 is rejected for the same reasons as claim 2.


Regarding Claim 3 (Currently Amended)
Yao in view Wang with Dominessy teaches the system of claim 2. 
Yao further teaches wherein the… programmable circuitry is to determine the graph is generated. (Yao discloses that the feature matrix is only built through communication with the graph generator (as values in the matrix are added through using measures such as TF-IDF and PMI) in sec. Text Graph Convolutional Networks ¶1, “The weight of the edge between a document node and a word node is the term frequency-inverse document frequency (TF-IDF) of the word in the document, […] We employ point-wise mutual information (PMI), a popular measure for word associations, to calculate weights between two word nodes.”)
Regarding Claim 11:
Claim 11 is a product claim, corresponding to product claim 3. The only difference is that claim 11 recites a non-transitory computer readable storage medium and a processor, taught above. Claim 11 is rejected for the same reasons as claim 3.
Regarding Claim 19:
Claim 19 is a method claim, corresponding to product claim 3. Claim 19 is rejected for the same reasons as claim 3.

Regarding Claim 4 (Currently Amended)
Yao in view Wang with Dominessy teaches the system of claim 1. 
Wang further teaches wherein the two or more nodes in the graph are included in two or more attack mechanisms, respectively. (Pg. 4 right col section 3.2 “For convenience, we denote an attacker’s background knowledge as a triple (Parameter, Training, Graph), where Parameter can be Yes or No, Training can be Yes or No, and Graph can be Complete or Partial. For instance, a triple (Yes, Yes, Compete) means that the attacker (e.g., an insider) knows the parameters, the training dataset, and the complete graph. An attacker knows its positive nodes and edges between them. An attacker could also know a subgraph of the negative nodes. For instance, in social networks, an attacker can develop a web crawler to collect a partial social graph of the negative nodes (i.e., normal users). We will empirically show that our attack is still effective even if the attacker uses substitute parameters, a substitute training dataset, and a partial graph.”)
Yao, Dominessy and Wang are analogous art because they are all directed to machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify graph generator and analyzer disclosed by Yao in view of Dominessy to include the attack mechanism analysis system taught by Wang in order to formulate an optimization problem which can be solved using collective classification method via manipulating the graph structure as disclosed by Wang (Wang Conclusion and Future Work: “We perform the first systematic study on attacks to collective classification methods via manipulating the graph structure. We propose a threat model to characterize the attack surface of collective classification methods, e.g., an attacker’s background knowledge can be characterized along the Parameter, Training dataset, and Graph dimensions. We show that our attack can be formulated as an optimization problem, which can be solved approximately by some techniques that we propose.”).

Regarding Claim 12:
Claim 12 is a product claim, corresponding to product claim 4. The only difference is that claim 12 recites a non-transitory computer readable storage medium and a processor, taught above. Claim 12 is rejected for the same reasons as claim 4.


Regarding Claim 20:
Claim 20 is a method claim, corresponding to product claim 4. Claim 20 is rejected for the same reasons as claim 4.

Regarding Claim 5 (Currently Amended)
Yao in view Wang with Dominessy teaches the system of claim 1. 
Yao further teaches wherein the respective attributes are respective objective attributes of the two or more nodes in the graph. (Examiner notes that “objective attributes” are interpreted as attributes that can be measured or are observable. Yao discloses measurable attributes such as word co-occurrence that are related to a plural number of nodes in the sec. Text Graph Convolutional Networks ¶1, “We build a large and heterogeneous text graph which contains word nodes and document nodes so that global word co-occurrence can be explicitly modeled and graph convolution can be easily adapted, as shown in Figure 1.”)
Regarding Claim 13:
Claim 13 is a product claim, corresponding to product claim 5. The only difference is that claim 13 recites a non-transitory computer readable storage medium and a processor, taught above. Claim 13 is rejected for the same reasons as claim 5.
Regarding Claim 21:
Claim 21 is a method claim, corresponding to product claim 5. Claim 21 is rejected for the same reasons as claim 5.


Regarding Claim 6 (Currently Amended)
Yao in view Wang with Dominessy teaches the system of claim 1. 
Dominessy further teaches wherein the two or more nodes in the graph are child nodes of two or more parent nodes, respectively. (Col 13 lines 46-59 “risk model 18 may comprise a plurality of tree nodes organized as a tree, which may include one or more root nodes and one or more sub-nodes of any respective root node. Within the tree structure, any sub-node may also serve as a parent node to other further sub-nodes (e.g., children nodes) associated with the respective sub-node. Each tree node of the tree may correspond to an event that may occur in target computing systems 20, and may represent one or more potential security vulnerabilities associated with a particular target system. For each respective non-leaf tree node of risk model 18, the events corresponding to child tree nodes of the respective non-leaf tree node may be preconditions of the event corresponding to the respective non-leaf tree node.”)
Yao, Wang and Dominessy are analogous art because they are all directed to machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify graph generator and analyzer disclosed by Yao in view of Wang to include nodes of two or more parent nodes taught by Dominessy in order to accurately present “one or more potential security vulnerabilities associated with a particular target system” as disclosed by Dominessy (col 13 lines 46-59 “risk model 18 may comprise a plurality of tree nodes organized as a tree, which may include one or more root nodes and one or more sub-nodes of any respective root node. Within the tree structure, any sub-node may also serve as a parent node to other further sub-nodes (e.g., children nodes) associated with the respective sub-node. Each tree node of the tree may correspond to an event that may occur in target computing systems 20, and may represent one or more potential security vulnerabilities associated with a particular target system. For each respective non-leaf tree node of risk model 18, the events corresponding to child tree nodes of the respective non-leaf tree node may be preconditions of the event corresponding to the respective non-leaf tree node.”)
Regarding Claim 14:
Claim 14 is a product claim, corresponding to product claim 6. The only difference is that claim 14 recites a non-transitory computer readable storage medium and a processor, taught above. Claim 14 is rejected for the same reasons as claim 6.
Regarding Claim 22:
Claim 22 is a method claim, corresponding to product claim 6. Claim 22 is rejected for the same reasons as claim 6.

Claims 7-8, 15-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (“Graph Convolutional Networks for Text Classification”) (herein thereafter Yao) in view of Wang et al. (“Attacking Graph-based Classification via Manipulating the Graph Structure”) in view of Dominessy et al. (US Pat No. 10868825 B1) and further in view of Fan et al. (“Using Artificial Anomalies to Detect Unknown and Known Network Intrusions”). 
Regarding Claim 7 (Currently Amended)
Yao in view Wang with Dominessy teaches the system of claim 1. 
Yao in view Wang with Dominessy does not teach wherein the generated attack mechanism is not included in the graph generated based on the publication.
Fan teaches wherein the generated attack mechanism is not included in the graph generated based on the publication. (Fan discloses that the generated attack mechanism (i.e. anomaly) is not in the training data in sec. 2 ¶3, “Our approach to generating artificial anomalies focuses on “near misses,” instances that are close to the known data, but are not in the training data.”)
Yao, Wang, Dominessy and Fan are analogous art because they are all directed to machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify graph generator and analyzer disclosed by Yao in view of Wang to include graph generated based on publication taught by Fan in order to “generate artificial anomalies to coerce the inductive learner into discovering an accurate boundary between known classes (normal connections and known intrusions) and anomalies” as disclosed by Fan (abstract “Intrusion detection systems (IDSs) must be capable of detecting new and unknown attacks, or anomalies. We study the problem of building detection models for both pure anomaly detection and combined misuse and anomaly detection (i.e., detection of both known and unknown intrusions). We propose an algorithm to generate artificial anomalies to coerce the inductive learner into discovering an accurate boundary between known classes (normal connections and known intrusions) and anomalies. Empirical studies show that our pure anomaly detection model trained using normal and artificial anomalies is capable of detecting more than 77% of all unknown intrusion classes with more than 50% accuracy per intrusion class.”)

Regarding Claim 8 (Currently Amended)
Yao in view Wang with Dominessy teaches the system of claim 7. 
Yao in view Wang with Dominessy does not teach wherein the publication is at least one of a security conference publication, a presentation, a document, a portable document format (PDF) file, or transcript of a video presentation.
Fan teaches wherein the publication is at least one of a security conference publication, a presentation, a document, a portable document format (PDF) file, or transcript of a video presentation. (Examiner notes that “document” is interpreted as a computer file containing information input by a computer user as per Merriam Webster dictionary and that a “word document” is a document containing words. Yao discloses that the data used for graph generation were word documents in sec. Experiments: Datasets, “We ran our experiments on five widely used benchmark corpora including 20-Newsgroups (20NG), Ohsumed, R52 and R8 of Reuters 21578 and Movie Review (MR).”)
Yao, Wang, Dominessy and Fan are analogous art because they are all directed to machine learning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify graph generator and analyzer disclosed by Yao in view of Wang to include graph generated based on publication taught by Fan in order to “generate artificial anomalies to coerce the inductive learner into discovering an accurate boundary between known classes (normal connections and known intrusions) and anomalies” as disclosed by Fan (abstract “Intrusion detection systems (IDSs) must be capable of detecting new and unknown attacks, or anomalies. We study the problem of building detection models for both pure anomaly detection and combined misuse and anomaly detection (i.e., detection of both known and unknown intrusions). We propose an algorithm to generate artificial anomalies to coerce the inductive learner into discovering an accurate boundary between known classes (normal connections and known intrusions) and anomalies. Empirical studies show that our pure anomaly detection model trained using normal and artificial anomalies is capable of detecting more than 77% of all unknown intrusion classes with more than 50% accuracy per intrusion class.”)

Regarding Claim 15:
Claim 15 is a product claim, corresponding to product claim 7. The only difference is that claim 15 recites a non-transitory computer readable storage medium and a processor, taught above. Claim 15 is rejected for the same reasons as claim 7.
Regarding Claim 16:
Claim 16 is a product claim, corresponding to product claim 8. The only difference is that claim 16 recites a non-transitory computer readable storage medium and a processor, taught above. Claim 16 is rejected for the same reasons as claim 8.



Regarding Claim 23:
Claim 23 is a method claim, corresponding to product claim 7. Claim 23 is rejected for the same reasons as claim 7.
Regarding Claim 24:
Claim 24 is a method claim, corresponding to product claim 8. Claim 24 is rejected for the same reasons as claim 8.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheyner et al. (“Automated Generation and Analysis of Attack Graphs”) discloses a graph generator and weight postulator in the Abstract, “We base our technique on symbolic model checking algorithms, letting us construct attack graphs automatically and efficiently. We also describe two analyses to help decide which attacks would be most cost-effective to guard against.”
Nguyen et al. (“Predicting Vulnerable Software Components with Dependency Graphs”) discloses a graph generator based on documentation in sec. 4.1 ¶2, “Figure 5 summarizes steps for generating CDG from code base of JSE. Firstly, the code base is fed into Doxygen1, a source code documentation generation, and RSM2, a tool calculating standard source code metrics, to generate reports. Doxygen is configured to extract all private and static members of a component, and to generate dependency information for these members. […] These information is used to construct the MDG. On the other hand, the functional metrics are extracted from the outcome of RSM, and then embedded into the MDG. Finally, the nodes and edges of MDG are then synthesized to produce the CDG.”)
	Xu et al. (“Neural Network-based Graph Embedding for Cross-Platform Binary Code Similarity Detection”) discloses a graph generator and analyzer in the Abstract, “To address these issues,
in this work, we propose a novel neural network-based approach to compute the embedding, i.e., a numeric vector, based on the control flow graph of each binary function, then the similarity detection
can be done efficiently by measuring the distance between the embeddings for two functions.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126            
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126